Title: To James Madison from Caesar A. Rodney, 17 October 1809
From: Rodney, Caesar A.
To: Madison, James


My Dear Sir,
Wilmington October 17th. 1809
Mr. Poydras declined the printing of Mr. Lisley’s able & argumentative work, which had been translated at the Secretary of States office, & which only required to be corrected previously to publication. The enclosed pamphlet was transmitted to me, by Mr. Poydras (& which I had not seen before) as the work he desired to have correctly translated & printed. Not being conversant with the French language myself, I have had recourse to a young gentleman well acquainted with it for his aid, & I find the work so declamatory & in some respects so personal, that I do not consider it sufficiently temperate & dignified, for a publication which the goverment or any officer of it, has sanctioned. The “Suaviter in modo,” is never inconsistent with the “Fortiter in re.” However desirous of seeing the sound & luminous arguments of Mr. Lisly, an accomplished Civilian, published in answer to the numerous pamphlets on the other side, I must confess I do not think the work enclosed will be likely to produce any benificial effects. Let Mr. Livingston appeal to the passions or excite the feelings if he pleases; The United States ought not to follow the example. It is the honest & sincere wish of the Goverment, that right & justice may be done in the case agreeably to the facts & the law. A temperate discussion is the surest method of obtaining this result. Should your ideas correspond with mine I shall inform Mr. Poydras that I do not consider the pamphlet calculated to attain the object he wishes.
I presume Mr. Jackson has begun to unfold his veiws & wishes. I hope his mission may terminate favorably. But I do not anticipate such a result. Let the issue be what it may, the administration will be placed on higher ground. In this State I am well convinced a radical change of sentiment is taking place among the people. Even the Federal leaders have experienced an alteration in their opinions, & appear disposed at such a crisis, to support the Goverment. I trust their future conduct will evince their sincerity. The Spanish Ambassador will not I apprehend, create much difficulty.
Remember me particularly to Mrs. Madison & Mrs. Cutts & beleive me Dear Sir, Yours Very Sincerely
C. A. Rodney
